Citation Nr: 1637438	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  10-37 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, other than PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel



INTRODUCTION

The Veteran had active service from November 2003 to April 2004 and from December 2005 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

The issue was previously remanded by the Board in April 2014.

This case has been processed using the Veterans Benefits Management System (VBMS).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the competent evidence shows the Veteran has major depression related to service.  


CONCLUSION OF LAW

Service connection for major depression is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria and Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

The Board finds that the evidence is at least in equipoise as to whether the Veteran has major depression that is related to service.  The Board has previously determined that the Veteran had combat experience while serving in Iraq.  Indeed, his service treatment records reflect that he served in Iraq.  He also has a Combat Action Ribbon and his Military Occupational Specialty was Rifleman. 

The Veteran did not have any psychiatric problems noted in his enlistment examination report in April 2003.  In a September 2006 post-deployment health assessment, the Veteran noted that he saw coalition, enemy and civilian wounded, killed or dead during his deployment.  He stated that he was engaged in direct combat where he discharged his weapon and he felt that he was in great danger of being killed.  A March 2007 post-deployment health assessment reflects that identified posttraumatic stress disorder (PSTD) symptoms were noted as a major concern.

Service connection for PTSD has been established.  The remaining question is whether the Veteran has any other psychiatric disorder which is related to service.  In this regard, the Board notes that an October 2009 VA treatment record shows that the Veteran was diagnosed with chronic PTSD, an anxiety disorder; major depression, a depressive disorder; and alcohol abuse, an addictive disorder.  At the time, the examiner noted that the Veteran was an Iraq combat veteran with onset of PTSD and depression after service in 2006.  Interpreting this evidence in the light most favorable to the Veteran, the Board finds that, in essence, this constitutes a positive nexus opinion relating the diagnosis of major depression to the Veteran's service in Iraq.
At a VA examination of October 2014, the Veteran was diagnosed with alcohol abuse disorder, cannabis abuse disorder, and PTSD, by history.  The examiner stated that it is impossible to determine the course of Veteran's psychiatric condition due to his comorbid substance abuse issues.  Further evaluation of Veteran's psychiatric symptoms can only be done in context of abstinence from alcohol and cannabis for at least six months.  Symptoms of substance abuse can be independently responsible for impairment in psychosocial adjustment and quality of life.  The examiner further opined that the depressive symptoms that Veteran is experiencing are most likely a symptom of his alcohol use disorder and/or PTSD.  Finally, the examiner noted that no additional diagnosis of a mood disorder is warranted.

Upon review of the October 2014 VA medical opinion, the Board finds that the opinion is unreliable.  Indeed, the examiner initially stated that it is impossible to determine the actual course of the Veteran's psychiatric condition.  However, nonetheless, an etiology opinion was provided.  The Board cannot reconcile the examiner's initial comment of the impossibility of an evaluation of the Veteran's condition with a conclusive etiology opinion.  Therefore, the Board places little to no probative value on this opinion.  Accordingly, this is not evidence against the claim.

However, even if the October 2014 opinion were to be found reliable, the opinion addresses only the current state of the Veteran's psychiatric condition.  It does not address and does not provide an etiology opinion of the diagnosis of major depression in October 2009 which is within the appeal period.  Under governing legal criteria, the existence of a current claimed disability is established if the disability is shown at any point during the pendency of the claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In regards to that existing diagnosis of major depression, the examiner's assessment is clear in the October 2009 treatment record, the Veteran developed PTSD and depression after service in 2006.

Considering the evidence above, the Board finds that at a minimum, the evidence is in equipoise in support of a finding that the Veteran has major depression which is due to his combat service in Iraq.  Giving the Veteran the benefit of the doubt, the Board finds that service connection is warranted.  38 U.S.C.A. § 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for major depression is granted.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


